Title: To James Madison from Samuel Dexter, Jr., 3 February 1795
From: Dexter, Samuel, Jr.
To: Madison, James


Sir,
Philad. 3d. Feby. 1795
The subject of this is confidential. I have lately been told by a Gent. well acquainted with you, that he believed you were of opinion that a part of America is systematically struggling for a Government incompatible with equal rights, & that your political conduct is governed by this apprehension. This has induced me strongly to wish for a conversation with you on the subject, if perfectly agreable to you, confidential or not as you may chuse. Before I was concerned in administering the Government, I have had a similar suspicion; but since I have been here every thing has tended to form a very different opinion. I have found myself compelled steadily to oppose measures, which appear to me to lead to abuse of equal rights, & of course to Anarchy, & ultimately to tyranny. My respect, & that of the public, for your talents & Integrity have ever induced me to wish exceedingly for knowledge of the Motives for your present line of politics, when compared with your former Measures. A confidence that the motives are proper prevents me from feeling it indelicate to ask an explanation; & an expectation that neither my Constituents nor myself—shall consent to my being here another Session makes this the only time to receive it. If the proposed Interview be perfectly agreable to you, I will thank you for the information & for the time, which will be convenient. If on any account it is otherwise, I am content to know it without assigning any reason, or even by silence. I am Sir with great respect Your Ob. servt.
Saml. Dexter Jur
